

116 HR 1656 IH: Strengthening our Pediatric Workforce Act of 2019
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1656IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mr. Smucker introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide grants to support initiatives focused on
			 addressing pediatric public health disparities in children’s hospitals
			 graduate medical education programs.
	
 1.Short titleThis Act may be cited as the Strengthening our Pediatric Workforce Act of 2019. 2.FindingsThe Congress makes the following findings:
 (1)Our Nation is facing a critical physician shortage. (2)The predicted supply of pediatric medical specialists is not expected to meet demand over the next ten years, which may make it more difficult to provide children with complex or special health conditions the care they need.
 (3)Research reflects that poverty can have a negative impact on the long-term care outcomes of children. Poverty conditions can contribute to poor nutrition, chronic illness, obesity and delayed development. Ensuring pediatric physicians incorporate anti-poverty initiatives into their medical training can help improve the health of children living in poverty.
 (4)The purpose of this Act is to provide additional assistance to the Children’s Hospital Graduate Medical Education (CHGME) program for the purpose of incorporating initiatives to address pediatric health disparities.
 3.Grant program to incorporate pediatric anti-poverty initiatives into resident trainingSection 340E of the Public Health Service Act (42 U.S.C. 256e) is amended by adding at the end the following new subsection:
			
				(i)Grant program To incorporate pediatric anti-Poverty initiatives into resident training
 (1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may, for a year (beginning with 2020), make grants to children’s hospitals described in paragraph (2) with approved graduate medical residency training programs that are otherwise receiving funding under this section for such year, for the startup costs associated with developing and incorporating initiatives that address pediatric health disparities, including access to care, poverty, opioid overuse, food insecurity, and child abuse.
 (2)Children’s hospitals describedFor purposes of this subsection, a children’s hospital described in this paragraph is, with respect to a year, a children’s hospital that is—
 (A)located in an area designated as a health professional shortage area under section 332; (B)receiving payments pursuant to subsection (h) for such year; and
 (C)not receiving a bonus payment under subsection (h)(6)(B) for such year. (3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, not more than $10,000,000 for each of fiscal years 2020 through 2027..
		